DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 July 2021 has been entered.
 
Response to Amendment
	Applicant’s amendment, filed 24 July 2021, is reviewed and entered. Claims 1 and 2 are amended and claims 4-6 are canceled, claims 1-3 and 7-9 pending. This Office Action is a non-final rejection.
Please note that at least claim 1 contains claim amendments that are not marked. In line 3, the limitation “structure adjacent the bill” is added but not underlined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 24 July 2021 have been fully considered but they are not persuasive.

Claim Objections
Claim 1 is objected to because of the following informalities:  Replace “moister” with –moisture—.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claims 1 and 7 are rejected for reciting the human anatomy “a top of a human skull” which is non-statutory subject matter. This rejection may be obviated by amending the recitation to a proper functional recitation, e.g., --a shape adapted to conform to a top of a human skull--.
.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “forehead structure” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the crown in line 21, and it is not clear if this is referring the crown of the hat or the crown of the insert.
Claims 2 and 3 are rejected for depending from rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benziger (US 20040163162 A1) in view of Hancock et al. (US 20170105461 A1, hereinafter, “Hancock”) and Pusateri (US 20150305423 A1).

As to claim 1, Benziger discloses a bump cap hat (headwear, title) comprising:
a lightweight bump cap hat (hat 270) having a crown (combination of 274 and 276) defining a plurality of venting apertures (ventilation holes 291), a bill (brim 272), and a forehead structure adjacent the bill (“portion” of 274 configured to be worn proximate the wearer’s forehead;
a bump cap insert disposed within the lightweight bump cap hat (skullcap 200);
the underside of the bump cap insert being configured with a moisture wicking liner (capable of having a moisture wicking liner, such as 3203 or 3201);
wherein the moisture wicking liner allows air flow around the moister wicking liner and out though the vent apertures of both the bump cap hat and bump cap insert (capable of allowing).
Benziger does not disclose the bump cap insert comprising: a shape conforming to a top of a human skull, having a crown, an underside, a rear visor, a front visor, a left side and a right side; the left side having a left side lower wing and a left side upper wing; the left side lower wing being defined by a left side lower flex joint and a left side lower perimeter of the bump cap; the left side upper wing being defined by a left side upper flex joint and a left side perimeter of the rear visor; the left side lower perimeter defining a left side scoop; the right side having a right side lower wing and a right side upper wing; the right side lower wing being defined by a right side lower flex joint and a 
Hancock teaches a similar insert (impact absorbing liner 2000 and 2002 as shown in figs 20 and 25), including an insert intended to be disposed within a hat (as shown in fig 32 and described in para. 0119) and comprising
a shape conforming to a top of a human skull (capable of conforming and intended to conform, as shown in figs 20 and 25), having a crown (figs 20 and 25), an underside (adjacent the wearer’s head in figs 20 and 25), a rear visor (see annotated fig 20 below), a front visor (see annotated fig 20 below), a left side and a right side (left side shown in figs 20 and 25, and the right side is obviously a mirror image of the left);
the left side having a left side lower wing and a left side upper wing (see annotated fig 20 below);
the left side lower wing being defined by a left side lower flex joint and a left side lower perimeter of the bump cap (see annotated fig 20 below);
the left side upper wing being defined by a left side upper flex joint and a left side perimeter of the rear visor (see annotated fig 20 below);
Contour profile 3403 shown in fig 34 and described in para. 0121);
the right side having a right side lower wing and a right side upper wing (see annotated fig 20 below);
the right side lower wing being defined by a right side lower flex joint and a right side lower perimeter of the bump cap (see annotated fig 20 below);
the right side upper wing being defined by a right side upper flex joint and a right side perimeter of the rear visor (see annotated fig 20 below);
the right side lower perimeter defining a right side scoop (Contour profile 3403 shown in fig 34 and described in para. 0121);
wherein the left side and right side flex joints cooperate to flex in both a horizontal and a vertical direction to better conform to the head shape of a user (capable of cooperating and intended to cooperate, para. 0013 teaches, “Relief cuts can be applied in areas where flex and conformity is needed for proper function. Relief cuts can allow for improved conformity of the insert to the wearer's head or body.”).
It is also noted that Hancock discloses the insert maybe be encased in moisture wicking fabric (para. 00151), which would also read on the claimed “moisture wicking liner.”
Pusateri teaches a similar insert, (device 1), including an insert intended to be disposed within a hat (hat 50 as shown in fig 4) and comprising the crown having raised channels (plurality of elongated ridges 390) comprising vent apertures (para. 0041 teaches, “opening 25 may be a generally circular ”) that allow air flow from the underside of the bump cap (para. 0057 teaches, “the plurality of ridges 380 improves air flow and allows the device 1 to breath in a more efficient manner” and para. 0041 teaches, “The opening 25 (and any additional openings provided on the extending arms 11) may be further used provide ventilation to the person wearing the device 1 so as to decrease the trapping of heat which may otherwise be uncomfortable.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide Benziger with an insert with the structure taught by Hancock and Pusateri for the purpose of absorbing impacts (Hancock abstract) while allowing clearance of the wearer’s ear (Hancock para. 0121 teaches, “for additional clearance and comfort”), to support drying during and after use (Hancock para. 0151), and improved airflow (Pusateri para. 0057 teaches, “the plurality of ridges 380 improves air flow and allows the device 1 to breath in a more efficient manner” and para. 0041 teaches, “The opening 25 (and any additional openings provided on the extending arms 11) may be further used provide ventilation to the person wearing the device 1 so as to decrease the trapping of heat which may otherwise be uncomfortable.”)

    PNG
    media_image1.png
    750
    576
    media_image1.png
    Greyscale


As to claim 2, Benziger as modified discloses the bump cap hat of claim 1 wherein the right side scoop and the left side scoop of the bump cap insert flex serve to 

As to claim 3, Benziger as modified discloses the bump cap hat of claim 1 wherein the front visor of the bump cap insert is rounded and is defined by a left side front flex joint and a right side front flex joint (this is the obvious result of the modification presented in the rejection of claim 1 above).

As to claim 7, Benziger discloses a light weight bump cap hat (headwear, title) comprising:
a bump cap hat (hat 270) having a crown (combination of 274 and 276) defining a plurality of venting apertures (ventilation holes 291), a visor (brim 272), and a forehead portion (“portion” of 274 configured to be worn proximate the wearer’s forehead; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com));
a bump cap insert disposed within the bump cap hat (skullcap 200).
Benziger does not disclose the bump cap insert comprising a crown, the crown have a top side and an under side, a rear visor, and a front visor and a shape that conforms to a shape of the top portion of a human skull; at least two wings, each wing having at least one adjacent flex joint, wherein each flex joint allows for horizontal and vertical movement of each wing; the top side having at least two channels that protrude 
Hancock teaches a similar insert (impact absorbing liner 2000 and 2002 as shown in figs 20 and 25), including an insert disposed within a hat (as shown in fig 32 and described in para. 0119) and comprising a crown (figs 20 and 25), the crown have a top side and an under side(figs 20 and 25) , a rear visor (see annotated fig 20 above), and a front visor (see annotated fig 20 above) and a shape that conforms to a shape of the top portion of a human skull (figs 20 and 25); at least two wings (see annotated fig 20 above), each wing having at least one adjacent flex joint (see annotated fig 20 above), wherein each flex joint allows for horizontal and vertical movement of each wing (capable of cooperating and intended to cooperate, para. 0013 teaches, “Relief cuts can be applied in areas where flex and conformity is needed for proper function. Relief cuts can allow for improved conformity of the insert to the wearer's head or body.”);
the crown under side having a moisture wicking insert disposed therein (para. 00151 discloses encasing the insert in moisture wicking fabric, which would obviously result in the crown under side having a moisture wicking insert disposed therein).
Pusateri teaches a similar insert, (device 1), including an insert intended to be disposed within a hat (hat 50 as shown in fig 4) and comprising the top side plurality of elongated ridges 390), the at least two channels defining a plurality of apertures (para. 0041 teaches, “opening 25 may be a generally circular hole extending from the top 2 to the bottom 3 of the device 1”) such that air flow is allowed to flow from the crown underside into the channels and out through the apertures (para. 0057 teaches, “the plurality of ridges 380 improves air flow and allows the device 1 to breath in a more efficient manner” and para. 0041 teaches, “The opening 25 (and any additional openings provided on the extending arms 11) may be further used provide ventilation to the person wearing the device 1 so as to decrease the trapping of heat which may otherwise be uncomfortable.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide Benziger having an insert with the structure taught by Hancock and Pusateri for the purpose of absorbing impacts (Hancock abstract) while allowing clearance of the wearer’s ear (Hancock para. 0121 teaches, “for additional clearance and comfort”), to support drying during and after use (Hancock para. 0151), and improved airflow (Pusateri para. 0057 teaches, “the plurality of ridges 380 improves air flow and allows the device 1 to breath in a more efficient manner” and para. 0041 teaches, “The opening 25 (and any additional openings provided on the extending arms 11) may be further used provide ventilation to ”)
Furthermore, the modification would obviously result in the functional recitation wherein the air flow from the crown underside into the channels and out though the apertures is not fully obstructed by the moisture wicking liner, due to the fabric being breathable as well as moisture wicking (Hancock para. 0151).

As to claim 8, Benziger as modified discloses the bump cap hat of claim 7 wherein the bump cap insert front visor is rounded to accommodate a forehead portion of the bump cap hat (Hancock figs 20, 25, and 32).  

As to claim 9, Benziger as modified discloses the bump cap hat of claim 7 wherein the bump cap insert also comprises a lower perimeter (figs 20 and 25), but does not disclose the lower perimeter defining at least one scooped out portion adjacent an ear of a user, wherein the scooped out portion serves to accommodate earwear worn by a user.
Hancock teaches another embodiment in fig 34 which includes at least one scooped out portion adjacent an ear of a user (contour profile 3403), wherein the scooped out portion serves to accommodate earwear worn by a user (capable of accommodating).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide at least one scooped out portion, for the purpose of “Allow[ing] for clearance and conformity to the users head. One ” (Hancock para. 0121).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See similar headwear inserts on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732